DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Appeal Brief
In view of the appeal brief filed on 1/15/2021, PROSECUTION IS HEREBY REOPENED.  Examiner indicates that the arguments set forth in the appeal brief filed on 1/15/2021 are persuasive.  New set forth below.  
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:
/JILL A WARDEN/Supervisory Patent Examiner, Art Unit 1798                                                                                                                                                                                                        
Claim Status
Claims 1-12 are pending and being examined. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner 
Claims 1 are rejected under 35 U.S.C. 103 as being unpatentable over Grego et al (US 20140080729 A1; hereinafter Grego; already of record) and in view of Fattinger (US 20160161477 A1; hereinafter “Fattinger”). 
Regarding claim 1, Grego teaches a diffractive biosensor for selective detection of biomolecules (Grego; Abstract; para [3, 4]; optical sensing device for detection of specific analytes in fluid samples; examiner indicates that the analytes may include drugs, biomarkers of infection, contaminants) the diffractive biosensor comprising:
a substrate (Grego; para [44-50]; Fig. 1 and 2; substrate 104); and 
a waveguide (Grego; para [44, 56]; Fig. 1 and 2; waveguide 108) disposed on the substrate (Grego; para [0049]; the outer surfaces of the waveguide 108 include a planar first surface 122 disposed on the substrate 104) and having an optical grating (Grego; para [44]; Fig. 1 and 2; grating 112) configured to couple incident light into the waveguide such that the light is guided through the waveguide to a detection region located behind an edge of the waveguide (Grego; para [21, 55, 95]; grating 112 efficiently couples the optical input beam 150 into the material of the waveguide 108. A resulting guided mode beam 152, guided by total internal reflection, propagates from the grating 112…optical detector units may be positioned near the edge). 
Grego does not teach the optical gratings formed by receptors for the biomolecules periodically arranged on a planar surface of the waveguide wherein in-coupling efficiency and intensity of the light arriving in the detection region are dependent on a surface coverage of the optical grating with the biomolecules to be detected. 
However, Fattinger teaches an analogous art of a device for detection of binding affinities (Fattinger; Abstract) comprising optical gratings formed by receptors for the biomolecules periodically 
It is noted that claim 1 recites that the light incident on the grating is collimated.  Examiner notes that no light source is claimed, and this claim is directed to a device, not a method.  It would appear that the modified device of Grego is capable of being used with collimated light.
Regarding claim 3, modified Grego teaches the diffractive biosensor according to claim 1 (the optical gratings of Grego is modified to be formed as the biological grating as taught by Fattinger), the optical grating having curved grating lines (Fattinger; para [49]; Fig. 1; curved outcoupling lines 41) and is configured to focus the light toward the detection region (Fattinger; para [58]; an optical detection unit providing a spatial filter 100 capable of detecting the intensity of the converging beam of the decoupled portion 63; examiner indicates that the outcoupling lines 41 results in the decoupled portion 63, thus the curved gratings taught by Fattinger are capable of focusing the light toward the detection region). 
Regarding claim 4, modified Grego teaches the diffractive biosensor according to claim 1, further comprising a detector disposed in the detection region (Grego; para [21]; optical detector units 
Regarding claim 5, modified Grego teaches the diffractive biosensor according to claim 4, further comprising the optical elements, wherein the optical elements are optical fibers (Grego; para [62]; optical fibers 276, 278 are positioned relative to the optical output edge 128 so as to efficiently collect the respective optical output beam components 266, 268). 
Regarding claim 6, modified Grego teaches the diffractive biosensor according to claim 1 (the optical gratings of Grego is modified to be formed by receptors as taught by Fattinger discussed above in claim 1), wherein a plurality of optical gratings are disposed on the waveguide (Grego; para [44]; Fig. 1; optical diffraction grating 112; examiner indicates that there are a plurality of gratings disposed on the substrate seen in Fig. 1) and are configured to guide the light spatially separately and/or separately in time to the detection region or to a plurality of detection regions (Grego; para [14, 44, 57]; Fig. 2; The binding-specific sensor 254 may be a layer of binding-specific receptors immobilized on a first region of the grating 112, and the reference sensor 256 may be a layer of reference receptors immobilized on a second region of the grating 112; examiner indicates that the gratings guide the light to different sensors). 
Regarding claim 9, modified Grego teaches the diffractive biosensor according to claim 6, wherein the optical gratings (Grego; para [44]; Fig. 1; optical diffraction grating 112) are configured to guide the light in different directions to spaced-apart detection regions so as to achieve a separation in space (Grego; para [14, 44, 57]; Fig. 2; The binding-specific sensor 254 may be a layer of binding-specific receptors immobilized on a first region of the grating 112, and the reference sensor 256 may be a layer . 
Claims 2 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Grego in view of Fattinger and further in view of Angeley (US 20050068543 A1; hereinafter “Angeley”). 
Regarding claim 2, modified Grego teaches the diffractive biosensor according to claim 1 (the optical gratings of Grego is modified to be formed as the biological grating as taught by Fattinger), wherein the optical grating is a linear grating (Fattinger; para [57]; Fig. 5; the binding sites (not shown) are arranged along the plurality of straight lines 42) and is configured to transmit collimated light into the waveguide toward the detection region (Fattinger; para [57]; plurality of straight lines 42 diffract a portion of the evanescent field, thus the parallel beam of coherent light).  Examiner indicates that the linear gratings of Fattinger are capable of transmitting the collimated light taught by Groger (see MPEP 2114).
Note: The instant Claims contain a large amount of functional language (ex: "used... "). However, functional language does not add any further structure to an apparatus beyond a capability. Apparatus claims must distinguish over the prior art in terms of structure rather than function (see MPEP 2114). Therefore, if the prior art structure is capable of performing the function, then the prior art meets the limitation in the claims.
Modified Grego does not teach the diffractive biosensor further comprising a first lens arranged between the edge of the waveguide and the detection region and configured to focus the light onto the detection region.  
However, Angeley teaches an analogous art of an optical grating sensor (Angeley; Abstract) further comprising a first lens arranged between the edge of the waveguide and the detection region and configured to focus the light onto the detection region (Angeley; para [98]; Fig. 6; collection lens 62 may be configured to direct the light onto a single detector 64).  It would have been obvious to one of 
Regarding claim 10, modified Grego teaches the diffractive biosensor according to claim 1.
Grego does not teach the diffractive biosensor is configured such that the light falls through one or more aperture stops configured to block incident scattered light along a path of light along a path of light from the optical grating to the detection region or a detector.
However, Groger teaches an analogous art of an optical grating sensor (Angeley; Abstract) configured such that the light falls through one or more aperture stops (Angeley; para [98]; Fig. 6; A spatial filter 60) configured to block incident scattered light along a path of light along a path of light from the optical grating to the detection region or a detector (Angeley; para [98]; Fig. 6; A spatial filter 60 placed at the far-field plane eliminates the light from the unwanted orders).  It would have been obvious to one of ordinary skill in the art to have modified the diffractive biosensor of Grego to comprise aperture stops as taught by Angeley, because Angeley the spatial filter prevents predetermined orders of diffracted light from reaching the detector (Angeley; para [14]). 
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Grego in view of Fattinger and further in view of Fujii et al (US 20160356717 A1; hereinafter “Fujii”). 
Regarding claim 8, modified Grego teaches the diffractive biosensor according to claim 6, with the optical grating.  
Modified Grego does not teach a rotating aperture plate having one or more openings and configured such that the light passes through the one or more openings of the rotating aperture plate and onto the optical gratings in time-spaced sequence so as to achieve a separation in time. 
However, Fujii teaches the analogous art of surface plasmon resonance fluorescence analysis device (Fujii; Abstract) comprising a rotating aperture plate (Fujii; para. [94]; Fig. 7B; turn mechanism 449 for turning θ stage 448) having one or more openings (Fujii; para [83]; Fig. 7B the filter holder 343 .
Claims 11 and 12 is rejected under 35 U.S.C. 103 as being unpatentable over Grego in view of Fattinger and further in view of Parriaux (US 20080138013 A1; hereinafter “Parriaux”). 
Regarding claim 11, modified Grego teaches the diffractive biosensor according to claim 1, wherein the diffractive biosensor is configured such that the light is incident thereon from a side of the diffractive biosensor facing the waveguide (Grego; para [21, 55, 95]; resulting guided mode beam 152, guided by total internal reflection, propagates from the grating 112…optical detector units may be positioned near the edge). 
Grego does not teach the diffractive biosensor is configured such that the light is incident thereon from a side of the diffractive biosensor facing the waveguide, the diffractive biosensor further comprising a mirror layer disposed between the waveguide and the substrate and configured to reflect light which is not coupled into the waveguide back to the optical grating. 
However, Parriaux teaches an analogous art of a lightwave diffraction device (Parriaux; Abstract) further comprising a mirror layer (Parriaux; para [57]; Fig. 1, 14; reflective structure 57) disposed between the waveguide and the substrate (Parriaux; para [57]; Fig. 1, 14; Under the reflective structure 12 is the substrate medium 14; examiner indicates that the reflective structure 12 is above the substrate 14 and below the diffractive structure 8) and configured to reflect light which is not coupled into the waveguide back to the optical grating (Parriaux; para [57]; reflective structure 12 is an interface which has substantially a 100% reflection between two media…a -1st order diffracted beam directed towards the substrate medium 14…the -1st transmitted order reflected by structure 12; Examiner indicates that the interface is 100% reflective, thus the mirror taught by Parriaux is capable of reflected light back to st transmitted order propagating towards substrate or/and to help cancel the transmission of reflective structure for the leaky mode (Parriaux; para [66]). 
Regarding claim 12, modified Grego teaches the diffractive biosensor as discussed above in claim 11 (the diffractive biosensor of modified Grego is modified to comprise the mirror layer as taught by Parriaux discussed above in claim 11) further comprising a spacer layer disposed between the waveguide and the mirror layer (Parriaux; para [57]; Fig. 1; The dielectric or semiconductor layer 4) having a thickness selected such that light impinging on the optical grating for a first time and light reflected by the mirror layer interfere constructively at the optical grating (Parriaux; para [57, ]; semiconductor layer 4 of refractive index nf and mean height H… help reflect the -1st transmitted order propagating towards substrate, or/and to help cancel the transmission of reflective structure; Examiner indicates that the leaky mode is light that impinges the grating).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Austin Q Le whose telephone number is (571)272-7556.  The examiner can normally be reached on Monday - Friday 9am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on (571)272-1267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/A.Q.L./Examiner, Art Unit 1798  

/JILL A WARDEN/Supervisory Patent Examiner, Art Unit 1798